Gaynor, J.:
Judgment should have been given for the plaintiff; for there was no evidence to support the claim of the impleaded defendant, the receiver of Henderson, that the policy was assigned to Henderson by the deceaseil. The policy is by its terms payable to the “executors, administrators or assigns of the insured”. The paper produced to prove the assignment was found in the desk of the deceased after his death. There was no evidence that it or the policy was ever delivered to Henderson. Nor was it an assignment of the policy; it was only a direction of the deceased to the insurance company to pay the amount of the policy to Henderson if he should survive him. The judgment should be reversed. Woodward, Jenks, Hooker and Miller, JJ., concurred. Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.